DETAILED ACTION
This action is in response to the initial filing dated 11/21/2019.  Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/21/2019 and 8/3/2020 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 11/21/2019.  These drawings are 11/21/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "the first and second line path" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (US 3001482).
Regarding claim 1, the Osborn reference discloses a positive displacement pump (pressure intensifier) (see figure 3) having a motor part (considered the combination of the inlet 116, the chamber 42 and the outlet 114) with a motor-part-side fluid inlet (116) and a motor-part-side fluid outlet (114) and a pump part (considered the combination of the inlet 115, the chamber 44 and the outlet 117) with a pump-part-side inlet (115) and a pump-part-side outlet (117) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 116 to the port 114) from the 
In regards to claim 3, the Osborn reference discloses wherein the at least one rotor (32) has displaceably arranged vanes (46, 46a, 46b, 46c, 46d and 46e), and wherein the motor part is operable in a manner of a vane-type motor and the pump part is operable in a manner of a vane-type pump (see at least col. 5, lines 71-75).  
In regards to claim 4, the Osborn reference discloses wherein the rotor (32) of the pressure intensifier is a rotor common to the motor part and the pump part (the same rotor 32 is utilized for both the flow path from port 116 to port 114 and the flow path from port 115 to port 117) and configured, during operation, to come into contact in certain portions with the motor-part-side fluid flow and the pump-part-side fluid flow (the flow for the motor-part-side fluid flow and the pump-part-side fluid flow contact the surface 40 of the rotor 32 during operation).  

In regards to claim 7, the Osborn reference discloses wherein the pressure intensifier is capable of being driven by a pressure difference (or a fluid flow path) from the motor-part-side fluid inlet (116) to the motor-part-side fluid outlet (114) (col. 5, lines 71-75).  Regarding “a pressure difference between interior pressure in a pressurized cabin of an aircraft or spacecraft and external pressure in external surroundings of the aircraft or spacecraft “, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  



Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hale (US 6497558).
Regarding claim 1, the Hale reference discloses a pressure transformer (see figure 1) (pressure intensifier) having a motor part (34; considered the combination of the inlet 46, the chamber 38 and the outlet 48) with a motor-part-side fluid inlet (46) and a motor-part-side fluid outlet (48) and a pump part (32; considered the combination of the inlet 42, the chamber 36 and the outlet 44) with a pump-part-side inlet (42) and a pump-part-side outlet (44) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet to the motor-part-side fluid outlet for conveying a pump-part-side fluid flow (considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet to the pump-part-side fluid outlet (see col. 4, lines 51-54); and wherein the pressure transformer is a positive-displacement machine with at least one rotatable rotor (28).  Regarding “designed as a vacuum booster”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In regards to claim 2, the Hale reference discloses wherein the motor part and the pump part are designed such that a first volume flow corresponding to the motor-part-side fluid flow is greater than a second volume flow corresponding to the pump-part-side fluid flow.  It is considered that the rotor (28) is movable relative to the pump 
In regards to claim 3, the Hale reference discloses wherein the at least one rotor (28) has displaceably arranged vanes (66), and wherein the motor part is operable in a manner of a vane-type motor and the pump part is operable in a manner of a vane-type pump (see at least col. 4, lines 4-15).
In regards to claim 4, the Hale reference discloses wherein the rotor (28) of the pressure intensifier is a rotor common to the motor part and the pump part (the same rotor 28 is utilized for both the flow path from port 46 to port 48 and the flow path from port 42 to port 44) and configured, during operation, to come into contact in certain portions with the motor-part-side fluid flow and the pump-part-side fluid flow (the flow for the motor-part-side fluid flow and the pump-part-side fluid flow contact the outer surface of the rotor 28 during operation).  
In regards to claim 5, the Hale reference discloses wherein the motor part (34) and the pump part (32) together form a structural unit and comprising a housing (26) which is common to the motor part and the pump part (the motor part and the pump part are received within the chamber 30 of the housing 26), wherein the housing (26) has the motor-part-side fluid inlet (46), the motor-part-side fluid outlet (48), the pump-part-side fluid inlet (42) and the pump-part-side fluid outlet (44), such that the motor-part-side fluid inlet, the motor-part-side fluid outlet, the pump-part-side fluid inlet and the pump-part- side fluid outlet each have a fluid-conducting connection to an internal region (to the region defined between the rotor 28 and the surfaces 36 and 38) defined by an internal contour of the housing.  

In regards to claim 7, the Hale reference discloses wherein the pressure intensifier is capable of being driven by a pressure difference (or a fluid flow path) from the motor-part-side fluid inlet (46) to the motor-part-side fluid outlet (48) (col. 4, lines 41-59).  Regarding “a pressure difference between interior pressure in a pressurized cabin of an aircraft or spacecraft and external pressure in external surroundings of the aircraft or spacecraft “, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al. (US 3995328) in view of Hale (US 6497558).  Claim(s) 11 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 8, the Carolan et al. reference discloses an arrangement in an aircraft (see figure 1 for the aircraft), comprising a device (84) which is driveable by a driving pressure difference (it is considered that the vacuum toilet 84 is operated by a vacuum pressure), and comprising a vacuum booster (it is considered that the vacuum pump 50, 51 constitutes a device for boosting a vacuum pressure) for providing the driving pressure difference.
The Carolan et al. reference does not disclose wherein the vacuum booster utilizes an input pressure difference which is smaller than the provided driving pressure difference.
However, the Hale reference teaches a pressure transformer (see figure 1) (pressure intensifier) having a motor part (34; considered the combination of the inlet 46, the chamber 38 and the outlet 48) with a motor-part-side fluid inlet (46) and a motor-part-side fluid outlet (48) and a pump part (32; considered the combination of the inlet 42, the chamber 36 and the outlet 44) with a pump-part-side inlet (42) and a pump-part-side outlet (44) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 46 to the port 48) from the motor-part-side 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the vacuum booster (pump) of the Carolan et al. reference as a pressure transformer as taught by the Hale reference in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure.
In regards to claim 9, the Hale reference of the combination of the Carolan et al. reference and the Hale reference discloses wherein the vacuum booster (Hale: 10) is a rotating positive-displacement machine, the pressure intensifier comprising: a motor part (Hale: 34) with a motor-part-side fluid inlet (Hale: 46) and a motor-part-side fluid outlet (Hale: 48) and a pump part (Hale: 32) with a pump-part-side fluid inlet (Hale: 42) and a pump-part-side fluid outlet (Hale: 44); wherein the pressure intensifier is driveable by a motor-part-side fluid flow (Hale: considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet (Hale: 46) to the motor-part-side fluid outlet (Hale: 48) for conveying a pump-part-side fluid flow (Hale: considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet (Hale: 42) to the pump-part-side fluid outlet (Hale: 44); and wherein the pressure intensifier is a positive-displacement machine with at least one rotatable rotor (Hale 28).  

In regards to claim 11, the combination of the Carolan et al. reference and the Hale reference discloses wherein the first (Carolan et al.: line 54) and second line path (Carolan et al.: line 48) can be placed in fluidic connection with a line (Carolan et al.: 41) of a vacuum toilet system of the aircraft as negative-pressure source.  
In regards to claim 12, the combination of the Carolan et al. reference and the Hale reference discloses wherein the device is a waste-compacting device (Carolan et al.: the waste matter at the collection tank can be compacted; see col. 4, lines 15-20).  
In regards to claim 13, the combination of the Carolan et al. reference and the Hale reference discloses wherein the device is an adjusting device for a component of a 
Regarding claim 14, the Carolan et al. reference discloses an aircraft (see figure 1) having comprising a device (84) which is driveable by a driving pressure difference (it is considered that the vacuum toilet 84 is operated by a vacuum pressure), and comprising a vacuum booster (it is considered that the vacuum pump 50, 51 constitutes a device for boosting a vacuum pressure) for providing the driving pressure difference.
The Carolan et al. reference does not disclose wherein the vacuum booster includes a motor part with a motor-part-side fluid inlet and a motor-part-side fluid outlet and a pump part with a pump-part-side fluid inlet and a pump-part-side fluid outlet; wherein the pressure intensifier is driveable by a motor-part-side fluid flow from the motor-part-side fluid inlet to the motor-part-side fluid outlet for conveying a pump-part-side fluid flow from the pump-part-side fluid inlet to the pump-part-side fluid outlet; and wherein the pressure intensifier is a positive-displacement machine with at least one rotatable rotor.  
However, the Hale reference teaches a pressure transformer (see figure 1) (pressure intensifier) having a motor part (34; considered the combination of the inlet 46, the chamber 38 and the outlet 48) with a motor-part-side fluid inlet (46) and a motor-part-side fluid outlet (48) and a pump part (32; considered the combination of the inlet 42, the chamber 36 and the outlet 44) with a pump-part-side inlet (42) and a pump-part-side outlet (44) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet to the motor-part-side fluid outlet for conveying a pump-part-side fluid flow 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the vacuum booster (pump) of the Carolan et al. reference as a pressure transformer as taught by the Hale reference in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure.
Regarding “designed as a vacuum booster”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 15, the combination of the Carolan et al. reference and the Hale reference discloses an aircraft (Carolan et al.: see figure 1) having an arrangement according to claim 8 (see claim 8 above).
Regarding claim 16, the Carolan et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or operating a device (40) in an aircraft (see figure 1) comprising discharging a first fluid flow as air volume flow from an interior space of a pressurized cabin of the aircraft (air is able to enter the system through the opening in the toilet 84); driving a vacuum booster (pump 
The Carolan et al. reference does not disclose wherein the vacuum booster is driven by the first fluid flow and wherein the vacuum booster, when driven by the first fluid flow, provides the second fluid flow.
However, the Hale reference teaches a pressure transformer (see figure 1) (pressure intensifier) having a motor part (34; considered the combination of the inlet 46, the chamber 38 and the outlet 48) with a motor-part-side fluid inlet (46) and a motor-part-side fluid outlet (48) and a pump part (32; considered the combination of the inlet 42, the chamber 36 and the outlet 44) with a pump-part-side inlet (42) and a pump-part-side outlet (44) wherein the pressure intensifier is driveable by a motor-part-side fluid flow (considered the fluid flow from the port 46 to the port 48) from the motor-part-side fluid inlet to the motor-part-side fluid outlet for conveying a pump-part-side fluid flow (considered the fluid flow from the port 42 to the port 44) from the pump-part-side fluid inlet to the pump-part-side fluid outlet (see col. 4, lines 51-54); and wherein the pressure transformer is a positive-displacement machine with at least one rotatable rotor (28) in order to provide a simple and effective apparatus for converting an input power at a first pressure and flow rate to an output power at a higher pressure (col. 5, lines 8-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the vacuum .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stapleton (US 20180354218), Paleschuck (US 6994022), Hoffjann et al. (US 6640701) and Paleschuck (US 4444099) disclose various waste compaction devices that utilize a vacuum.  Ogawa (US 4589829), Comerci (US 5161962), Hansen (US 4507067) and Maness (US 5595067) disclose various pump assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753